NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted January 23, 2013
                                   Decided January 24, 2013

                                            Before

                           FRANK H. EASTERBROOK, Chief Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

Nos. 12-1325, 12-1357 & 12-1396

UNITED STATES OF AMERICA,                               Appeals from the United States District
     Plaintiff-Appellee,                                Court for the Western District of
                                                        Wisconsin.
       v.
                                                        No. 11-CR-93-BBC
JORGE LOPEZ-ONTIVEROS, et al.,
     Defendants-Appellants.                             Barbara B. Crabb,
                                                        Judge.

                                            ORDER

        Abraham Ramirez and brothers Jorge and Moises Lopez-Ontiveros pleaded guilty to
conspiring to manufacture, to possess with intent to distribute, and to distribute more than
1,000 marijuana plants. See 21 U.S.C. §§ 846, 841(a)(1). All three filed notices of appeal, and
we consolidated their appeals for briefing and disposition. Their appointed attorneys now
assert that the appeals are frivolous and move to withdraw under Anders v. California, 386
U.S. 738 (1967). We invited the defendants to respond, see CIR. R. 51(b), but received only a
letter signed by a man purporting to speak for Ramirez. We will not consider this
nonlawyer’s filing because litigants in federal court must represent themselves or retain
licensed counsel. 28 U.S.C. § 1654; Elustra v. Mineo, 595 F.3d 699, 704 (7th Cir. 2010); see also
United States v. Taylor, 569 F.2d 448, 451 (7th Cir. 1978). We therefore limit our review to the
Nos. 12-1325, 12-1357 & 12-1396                                                            Page 2

potential issues identified in the attorneys’ facially adequate briefs. United States v. Aslan,
644 F.3d 526, 531 (7th Cir. 2011).

        Law enforcement officers discovered Ramirez and the Lopez-Ontiveros brothers
growing marijuana in the Chequamegon National Forest in Wisconsin’s Northwoods.
Fertilizer and camping supplies, along with loaded semi-automatic rifles and pistols, were
also found at the site. Investigations revealed that the three defendants and several others
had been paid to live together in the forest to cultivate and harvest the marijuana and to
protect the plants from thieves.

       In exchange for their guilty pleas, the government dropped charges that the
defendants possessed firearms during the marijuana conspiracy. See 18 U.S.C.
§ 924(c)(1)(A)(i). The district court sentenced all three defendants to the ten-year statutory
minimum for the marijuana count. See 21 U.S.C. § 841(b)(1)(A).

        The attorneys do not indicate whether they have spoken with their clients about
challenging their pleas. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United
States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Still, these omissions do not require
denial of the Anders motions. The briefs and transcripts of the plea colloquies show that the
district court accepted the pleas after substantially complying with the requirements of
Federal Rule of Criminal Procedure 11. See Konczak, 683 F.3d at 349; United States v. Blalock,
321 F.3d 686, 688 (7th Cir. 2003). The district court explained to all three defendants the
rights they would relinquish by pleading guilty, warned them of the consequences of their
pleas, ensured the pleas were voluntary, and determined that factual bases for the pleas
existed. See FED. R. CRIM. P. 11(b). On the present record, it would be frivolous for any of the
defendants to challenge the voluntariness of his plea. See Konczak, 683 F.3d at 349.

        All three Anders briefs address whether the defendants’ sentences could be
challenged as unreasonable. Each attorney concludes that such a challenge would be
frivolous. We agree, because the defendants’ sentences were the lowest permitted by
statute; any argument that the sentences were not reasonable would be frivolous. See United
States v. Cooper, 461 F.3d 850, 856 (7th Cir. 2006); see also United States v. Johnson, 580 F.3d
666, 673 (7th Cir. 2009).

       We GRANT the motions to withdraw and DISMISS the appeals.